          Case 1:21-cv-02319-PAE Document 13-1 Filed 03/22/21 Page 1 of 5




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


BRANDON K. BUCHANAN,                                     CASE NO. 21 Civ. 2319 (PAE)

Plaintiff,                                               AFFIDAVIT OF
                                                         CHRISTOPHER M.
vs.                                                      DANNEN IN RESPONSE
                                                         TO PLAINTIFF’S
CHRISTOPHER M. DANNEN,                                   APPLICATION FOR
                                                         TEMPORARY
Defendant.                                               RESTRAINING ORDER
                                                         AND PRELIMINARY
                                                         INJUNCTION


         I, Christopher M. Dannen, attest and declare as follows, under penalty of

perjury:

      1. I am the defendant in this matter and attest and declare the following facts

         upon my own personal knowledge.

      2. I am the Chief Investment Officer (“CIO”) and managing partner of Iterative

         Capital Management, L.P. (“ICM”), a company that has as its limited

         partners various cryptocurrency investment funds, and director of an

         associated trading desk, Iterative OTC, LLC (“Iterative OTC”).

      3. I am also the general partner of Iterative Instinct UGP, LLC (“Iterative

         Instinct”), the controlling entity of ICM and Iterative OTC.

      4. I along with Brandon K. Buchanan, the plaintiff in this case, own equal

         membership interests in Iterative Instinct.

      5. Collectively, I will refer to ICM, Iterative Instinct, Iterative OTC, and the

         investment funds as the “Iterative Entities.”
       Case 1:21-cv-02319-PAE Document 13-1 Filed 03/22/21 Page 2 of 5




Plaintiff’s Access

   6. Currently, Plaintiff has full access to (and in some cases administrator

      control of) all bank accounts, payroll systems, Google Drives, and other

      repositories of Iterative Entities data and/or funds.

   7. Plaintiff has equal access to his past Iterative Entities emails as do I.

      Plaintiff can also request to forward current incoming Iterative Entities

      emails to his personal account. In fact, only Plaintiff ’s ability to send email

      using his Iterative Entities email address has been restricted.

   8. As recently as March 2021, Plaintiff and I have corresponded regarding the

      form of potential communications to investors.            I have found emails

      evidencing these communications from as recently as March 5, 2021.

   9. The Iterative Entities control a variety of bearer assets in the form of

      cryptocurrency.    Because cryptocurrency is a bearer asset that requires

      possession of a physical key to gain access to it, only one individual may have

      access to those assets at any one time. For those assets, I have provided to

      Plaintiff evidence of all balances. I have also offered to transfer custody of

      those assets to Plaintiff as recently as February 2021, though Plaintiff has

      refused my requests.

Restrictions on Plaintiff’s Email Access

   10. I restricted Plaintiff ’s ability to send emails from his iterative.capital email

      address for a variety of reasons.
    Case 1:21-cv-02319-PAE Document 13-1 Filed 03/22/21 Page 3 of 5




11. First immediately prior to the lockout, in early December 2020, Plaintiff

   exhibited odd behavior in chats and emails that created the appearance that

   he had been hacked.

12. My suspicions regarding Plaintiff ’s account being hacked were not without

   precedent.   Approximately six months before, Plaintiff ’s phone was in fact

   hacked and he was impersonated, causing a 15 Bitcoin (“BTC”) client loss.

   Plaintiff was also hacked during a $3.25M loss he incurred for the Iterative

   Entities in 2018. Access to Plaintiff ’s email by an unauthorized person could

   cause great harm to Iterative Entities, its investors, and me personally,

   because his email contained my personal details including my home address.

   In short, Plaintiff ’s email was locked down temporarily in an effort to protect

   the Iterative Entities and their investors.

13. Plaintiff ’s ability to send outgoing email remains restricted because Plaintiff

   has unilaterally used his Iterative Entities email address to spend

   approximately $1.01 million on law firms and related service providers in the

   third and fourth quarters of 2020 alone.

14. The work that Plaintiff unilaterally outsourced to outside law firms at a time

   of great financial distress for Iterative Instinct was primarily his

   responsibility to handle as a licensed attorney with experience in fund

   formation, administration, and investment management.
       Case 1:21-cv-02319-PAE Document 13-1 Filed 03/22/21 Page 4 of 5




   15. To afford the exorbitant legal fees he incurred for Iterative Instinct, Plaintiff

      borrowed money between the various Iterative Entities to fund what

      amounted to an effort to outsource his job.

   16. Since locking Brandon out of his outgoing email account, and thereby his

      ability to unilaterally bind the Iterative Entities, the companies’ costs have

      plummeted and their financial picture has started to improve.

   17. More concerningly, Plaintiff owed over $120,000 to the Iterative Entities on

      his personal trading account and used the company debit cards on his

      vacations without reimbursement.

   18. Brandon also supervised employees who traded Iterative Entities assets for

      their own benefit while leaving the Iterative Entities holding the bag on

      substantial losses, all while entering fraudulent data into the company’s

      trade log to hide their activity.

   19. Upon learning of all of Plaintiff ’s concerning conduct as detailed above, I

      informed the Iterative Entities’ primary investors, one of which is conducting

      an audit. I also hired the law firm Wiggin and Dana LLP, with Plaintiff ’s

      begrudging consent, to investigate the misconduct and respond to investor

      concerns.


      I declare under penalty of perjury that the foregoing is true and accurate to

      the best of my knowledge, information, and belief.




Dated: March __, 2021                          _________________________________
Case 1:21-cv-02319-PAE Document 13-1 Filed 03/22/21 Page 5 of 5




                                       Christopher M. Dannen
